 Case 1:19-cv-00463-RJD-ST Document 18 Filed 03/28/19 Page 1 of 2 PageID #: 66



                                                                                               WILMERHALE


March 28, 2019                                                                                    Alan E. Schoenfeld
                                                                                                      +1 212 937 7294 (t)
VIA EMAIL                                                                                             +1 212 230 8888 (f)
                                                                                         alan.schoenfeld@wilmerhale.com

Roger G. Brooks, Esq.
Alliance Defending Freedom
440 First St. NW, Suite 600
Washington, DC 27705
rbrooks@adflegaf org

VIA EMAIL AND FEDEX

Jake Warner, Esq.
Alliance Defending Freedom
15100 N. 90th St.
Scottsdale, AZ 85260
jwarner@adflegal.org

           Re: Schwartz v. City ofNew York, et al., Case No. 1:19-cv-463

Counsel:

Together with the New York City Law Department, this firm represents the Defendants in the
above-referenced litigation. Enclosed herewith please find two copies of each of the following
documents:

      1.   Memorandum of Law in Opposition to Plaintiffs Motion for Preliminary Injunction
      2.   Declaration of Judith M. Glassgold, Psy.D. and accompanying exhibits
      3.   Declaration of Douglas C. Haldeman, Ph.D. and accompanying exhibits
      4.   Declaration of Alan Schoenfeld and accompanying exhibits

In accordance with the Individual Motion Practices of Judge Raymond J. Dearie, we are:
(1) serving the above-identified papers on you; (2) filing a PDF of this cover letter with the Clerk
of the Court via the Court's electronic filing system; and (3) mailing a copy of this cover letter to
Ellen Mulqueen, the Court's Case Manager.

Very truly yours,




Al n E. Schoenfeld


  Wilmer Cutler Pickering Hale and Dorr LLP, 7 World Trade Center, 250 Greenwich Street, New York, New York 10007
Beijing    Berlin   Boston   Brussels   Denver   Frankfurt   London   Los Angeles   New York    Palo Alto     Washington
Case 1:19-cv-00463-RJD-ST Document 18 Filed 03/28/19 Page 2 of 2 PageID #: 67




                                                                           WILMERHALE
Brooks et al.
March 28, 2019
Page 2


Enclosures

cc (w/o enclosures): Ellen Mulqueen, Case Manager
                     Chambers of The Honorable Raymond J. Dearie
                     United States District Court,Eastern District of New York
                     225 Cadman PlazaEast
                     Brooklyn, New York 11201
                     (viaECF and U.S: Mail)

                     Counsel of Record
                     (viaECF)
